Title: John Quincy Adams to Thomas Boylston Adams, 26 December 1795
From: Adams, John Quincy
To: Adams, Thomas Boylston


          
            My Dear Brother.
            London December 26. 1795.
          
          Your Packet by Mr: Clarke at length was delivered me on the 21st: and your letter of the 11th: of this month, by Mr: Calhoun the day preceding.
          Quincy’s letter is indeed a valuable one, and contains some opinions which are at once just important, and not sufficiently established in the minds of Americans in general. I would enclose it back to you, but think I may as well be the bearer of it myself.
          Our friends Frazier and White have returned from Paris, but

Gardner remained behind. He is however still expected shortly, and I hope to see Crafts with him; they intended to come together when Frazier left them. So you will see Crafts is not gone to America as he intended.
          Your opinion that a Peace will not be procured by the excesses of a London mob was accurate. They find it rather a dangerous thing to tamper with the strength of such a Government as this. For a square of glass broken, and a coach door opened mal-a-propos, this kingdom has been resounding for two months with echoes and reechoes of daring and unparallel’d outrage, with horror and indignation, with the royal virtues and the crimes of the Jacobins.
          The dulness of loyalty, no doubt has its privilege, and the tediousness of addresses, must be suffered principally by the receiver. But a more substantial use is made of the incident by the Ministers; for they have taken occasion from it to carry through two new Laws which give great additional strength to the Government, and will be a powerful check even upon political discussion.— The revolutionists you readily suppose weep and wail and gnash their teeth, but to little purpose. The power of this Nation is in the hands of its property; and the property is perfectly aware that it is contending for self preservation. What walls hunger may break down, no previous calculation can ascertain; but if the People here can have bread, I believe the more rioting there is raised, the longer the war will continue.
          I thank you for the detail of your correspondence with the bankers on the subject of the approaching interests. If they should apply to you again, for supplies, you can refer them to me; they have indeed already made a similar application to me, and perhaps their anxiety on this subject proceeds at least as much from curiosity as from expectation. It is very probable that before the first of February you will receive from the Treasury Department the means of answering them or that they will receive supplies which will prevent the renewal of their applications. To say the truth I was more apprehensive on account of the Antwerp interest than I am for the payments in Holland; there is one strong operative cause in favour of the latter which was directly contrary to the former. If I find occasion for recurring to new resources I shall not fail to write you fully on the subject, but in the mean time, you can if they should again make demands on you, assure them that you have no authority to raise money on Account of the United States, nor any funds of theirs in your hands. Their style of language has not I think

improved in civility since their correspondence with you. They treat us however pretty much alike, and I think it best to overlook altogether their airs of superiority, taking care to allow them nothing more than the airs.
          Your transition as you call it, to a thinking animal, no doubt contributed to encrease your labours, but it will be serviceable to you. A habit of thinking is of considerable importance in the passage through life, and few men think accurately whose judgment has not been sharpened by opposition.
          The non-payment of the bill on Dallarde and Swan, is a circumstance that mortifies and surprizes me. But as to the causes of the failure neither you nor I can be responsible; the business was put entirely into other hands, and had I been disposed to meddle with it, you remember that the bankers informed me they were in correspondence with Mr: Monroe on the subject, which I considered as a sufficient intimation to me, that it was not a concern of mine. Since then however I have interfered as far as was in my power to secure the payment for them, and regret as much as they can, that any difficulties should yet intercept the remittance.
          The letter from your mother was indeed a treat, but like many others previously received a little too high-seasoned. The opinion of the great man seems to look through the parental microscope. If the flattery of my Vanity, constituted my happiness, I could not possibly wish for higher gratification; but you know what value I am apt to set upon my own opinions; when others go beyond my own estimation of myself they are certainly under a mistake, and it gives me more pain than pleasure to find myself over rated.
          I have many thanks to give Mr: Parker for the device you sent me, with which I am highly pleased; I have made a little addition to it for the sake of a proud motto, but I hope it will not hurt the design. It is now in the hands of an able engraver, and I hope Mr: Parker himself will be satisfied with the Execution.
          Your letter mentions a list, to be procured and forwarded by me, but no such list was enclosed. If it had been, I should have executed the commission with pleasure.
          I am yet in hopes of returning in the course of a few weeks. Mr: Pinckney is hourly expected, and the life of the Hague suits me much better than that of London.
          The news-papers here have taken a deal of pains to make an Envoy Extraordinary of me, and to supply me with credentials for the Queen. If you should hear any thing of the kind at the Hague, you

will say there is not a word of truth in these tales. I have no new character, and the credentials as well as the dignity, are merely of typographical creation.
          I hope to hear from you soon, again. You will continue to write untill I give you notice to stop. If you receive any Dispatches from the Government, you will inform me of their substance. What became of the bill drawn by Mr: Van Berckel on Mr Tinne?
          your affectionate brother
          
            John Q. Adams.
          
        